Citation Nr: 1505698	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1970 and from January 1971 to December 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2008, which granted service connection for bilateral hearing loss, but assigned a noncompensable evaluation.

In August 2011, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge (i.e., Travel Board hearing).  A transcript of this hearing is associated with the claims file.  

Pursuant to the Veteran's testimony, the Veteran's claim was remanded for further evidentiary development in a March 2012 Board decision.  As the directed development has been completed and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire initial rating period, the Veteran's hearing loss has been manifested by no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

The Veteran asserts that his service-connected bilateral hearing loss is worse than his VA evaluations contemplate and contends that a higher evaluation is warranted. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the evidence discussed below demonstrates, the disability has not significantly changed over the course of the period on appeal, and a uniform evaluation is warranted. 

Evaluations of hearing impairment range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected hearing impairment, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness. Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran's bilateral hearing loss disability is service-connected; however, it has not been found to be severe enough to warrant compensation.  The Veteran asserts that the severity of his condition has not been properly evaluated by his VA examinations and that records from a private audiologist more accurately represent his level of disability.  Further, during his August 2011 Travel Board hearing, the Veteran indicated that his activities of daily living were regularly being impaired by his hearing loss beyond what is contemplated by the rating criteria.  The Veteran indicated that while he could participate in conversation with deeper (male) voices that he struggles to participate in conversation with higher pitched voices (female or child).  The Veteran stated that he feels that his rating does not contemplate that he misses out on events in life because he isn't always aware what is going on around him due to his hearing loss.  

The Veteran underwent several audiological evaluations due regarding the severity of his hearing impairment, including VA examinations in January 2008, November 2010, and May 2012.  

The results of the January 2008 exam are as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
(52.5) = 53
20
50
70
70
LEFT
(53.75)=54
30
45
70
70

Speech recognition, performed with the Maryland CNC word list, was determined to be 100 percent in the right ear and 100 percent in the left ear.  

The results of the November 2010 exam are as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
(57.5) = 58
25
55
70
80
LEFT
(56.25)=56
30
50
70
75

Speech recognition, performed with the Maryland CNC word list, was determined to be 100 percent in the right ear and 96 percent in the left ear.  

The results of the May 2012 exam are as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
(58.75)=59
30
60
70
75
LEFT
(61.25)=61
35
55
70
85

Speech recognition, performed with the Maryland CNC word list, was determined to be 100 percent in the right ear and 100 percent in the left ear.  The May 2012 examiner also reported that the Veteran's hearing impairment would not render him unemployable as his professional history indicates that the Veteran's career has been as a machinist, where he would regularly be provided hearing protection.  Further, the examiner stated that the Veteran's word understanding is excellent when his hearing is amplified and that hearing aids should help give the Veteran clarity of speech in environments outside of work.   

The record reflects that the Veteran submitted the opinion of a private audiologist from September 2010, which is as follows: 




HERTZ



Average
1000
2000
3000
4000
RIGHT
(65)=65
40
70
75
75
LEFT
(62.5)=63
40
65
75
70

Speech recognition scores of 60 percent for the right ear and 80 percent for the left ear were reported; however, the examination indicated that the Northwestern University Auditory Test No.6 (NU-6) word list, rather than the Maryland CNC word list, was used to assess the Veteran's speech recognition scores.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).  

Applying the data from each of the VA examinations (January 2008, November 2010, and May 2012) to the rating criteria results in a numeric designation of Level II in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI. Application of the levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

The Veteran and his representative argue that the results of the private examination in September 2010 would result in a numeric designation of Level IV in the right ear and Level VI in the left ear, which would warrant a 20 percent schedular rating.  

Unfortunately, the Board finds that the opinion of the private audiologist is of much less probative value as the private opinion determined the Veteran's speech discrimination scores via the "NU-6" word list.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85(a).  Accordingly, the private opinion is given little weight in relation to the VA examinations, which were conducted with the speech recognition test that is required for VA disability rating purposes.  Moreover, the Board does note that all three of the VA examinations were completed with the Maryland CNC Test and all three produced similar word recognition scores.  

The Board notes that applicable regulations do allow some flexibility in rating what is categorized as "exceptional" hearing loss; however, the evidence of record does not support a finding of "exceptional" hearing loss in the current case.  Specifically, the regulatory-defined "exceptional" patterns (puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86.  

The Board has also considered the Veteran's contentions that his hearing loss results in a level of impairment which warrants an increased disability rating.  Despite being a layperson, the Veteran is competent to report such observable symptomatology as his impaired hearing acuity.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran's contentions regarding his hearing loss are also considered credible by the Board.  Nevertheless, the Board finds the Veteran's statements to be of lesser probative value as compared to the various VA examination reports, rendered by objective examiners with expertise in assessing hearing loss based upon impartial audiometric testing.

Accordingly, the evidence indicates that based on the foregoing, the evidence of record does not establish a level of hearing loss sufficient to warrant a compensable rating based upon a schedular basis.  

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. 

Under the approach prescribed by VA, if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the Veteran's complaints of difficulty hearing conversations, particularly voices in a higher register.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

According to the May 2012 VA examiner, the Veteran is able to hear conversations when using his hearing aids.  Moreover, the examiner indicated that when the Veteran's hearing was amplified through hearing aids that his word understanding was excellent and that hearing aids would help provide clarity of speech outside of the workplace, where the Veteran voiced his most significant impairments.  The examiner also noted no significant or unusual effects on the Veteran's daily functioning, including on the Veteran's current employment, which provides him hearing protection.  In other words, the Veteran has not demonstrated symptoms or impairment from his service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, the Board finds that the schedular criteria are adequate and referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b).

In conclusion, the Board denies an initial compensable rating for his service-connected bilateral hearing loss for the entire period on appeal.  As a preponderance of the evidence is against the award of a compensable disability rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duty to Notify & Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in a letter sent to the Veteran in November 2007 prior to adjudication of his claim.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current claim on appeal, VA has obtained VA treatment records identified by the Veteran, multiple VA examinations, which addressed the Veteran's contentions, and a private medical opinion has been submitted. 

Additionally, the Veteran was provided with a hearing before the Board in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing the undersigned Acting VLJ fully explained the issue on appeal.  The Veteran also was assisted at the hearing by an accredited representative, and the Acting VLJ and the representative asked questions regarding the nature of the Veteran condition, specifically regarding his resulting current impairment.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to any treatment the Veteran received for his service-connected disability.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

It is also noted that in March 2012 the Board remanded the Veteran's claim for additional development, including affording the Veteran a VA audiometric examination and evaluation of any related functional impairment.  This was accomplished in May 2012.  The VA examiner noted the Veteran's medical history, reviewed the claims file, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim have been obtained and associated with the claims file. The Board notes that the VA examination reports are adequate and probative to the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Board has not received any evidence indicating worsening of the Veteran's hearing acuity since the May 2012 VA examination, such that would dictate the provision of a fourth VA examination. 

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696  (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

A compensable initial rating for bilateral hearing loss is denied.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


